UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2008 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to PEOPLES BANCORP OF NORTH CAROLINA, INC. (Exact name of registrant as specified in its charter) North Carolina (State or other jurisdiction of incorporation or organization) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina 28658 (Address of principal executive offices) (Zip Code) (828) 464-5620 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerate Filer Accelerated Filer X Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. 5,603,683shares of common stock, outstanding at April 30, 2008. INDEX PART I. FINANCIAL INFORMATION PAGE(S) Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2008 (Unaudited) and December 31, 2007 3 Consolidated Statements of Earnings for the three months ended March 31, 2008 and 2007 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the three months ended March 31, 2008 and 2007 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 (Unaudited) 6-7 Notes to Consolidated Financial Statements (Unaudited) 8-10 Item 2. Management's Discussionand Analysis of Financial Condition and Results of Operations 11-20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits 23-25 Signatures 26 Certifications 27-29 Statements made in this Form 10-Q, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this Form 10-Q was prepared.These statements can be identified by the use of words like “expect,”“anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially include, but are not limited to, (1) competition in the markets served by Peoples Bank, (2) changes in the interest rate environment, (3) general national, regional or local economic conditions may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and the possible impairment of collectibility of loans, (4) legislative or regulatory changes, including changes in accounting standards, (5) significant changes in the federal and state legal and regulatory environments and tax laws, (6) the impact of changes in monetary and fiscal policies, laws, rules and regulations and (7) other risks and factors identified in the Company’s other filings with the Securities and Exchange Commission, including but not limited to those described in Peoples Bancorp of North Carolina, Inc.’s annual report on Form 10-K for the year ended December 31, 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, Assets 2008 2007 (Unaudited) Cash and due from banks $ 24,373,479 26,108,437 Interest bearing deposits 1,484,005 1,539,190 Federal funds sold 2,228,000 2,152,000 Cash and cash equivalents 28,085,484 29,799,627 Investment securities available for sale 120,149,516 120,968,358 Other investments 6,254,847 6,433,947 Total securities 126,404,363 127,402,305 Loans 727,224,725 722,276,948 Less allowance for loan losses (9,369,730 ) (9,103,058 ) Net loans 717,854,995 713,173,890 Premises and equipment, net 18,503,155 18,234,393 Cash surrender value of life insurance 6,837,154 6,776,379 Accrued interest receivable and other assets 13,445,333 11,875,202 Total assets $ 911,130,484 907,261,796 Liabilities and Shareholders' Equity Deposits: Non-interest bearing demand $ 115,107,603 112,071,090 NOW, MMDA & savings 202,040,157 196,959,895 Time, $100,000 or more 212,474,001 203,499,504 Other time 175,204,132 181,108,214 Total deposits 704,825,893 693,638,703 Demand notes payable to U.S. Treasury 542,457 1,600,000 Securities sold under agreement to repurchase 24,575,282 27,583,263 FHLB borrowings 80,000,000 87,500,000 Junior subordinated debentures 20,619,000 20,619,000 Accrued interest payable and other liabilities 7,294,236 6,219,248 Total liabilities 837,856,868 837,160,214 Shareholders' equity: Preferred stock, no par value; authorized 5,000,000 shares; no shares issued and outstanding - - Common stock, no par value; authorized 20,000,000 shares; issued and outstanding 5,603,683 shares in 2008 and 5,624,234 shares in 2007 48,343,707 48,651,895 Retained earnings 20,657,502 19,741,876 Accumulated other comprehensive income (loss) 4,272,407 1,707,811 Total shareholders' equity 73,273,616 70,101,582 Total liabilities and shareholders' equity $ 911,130,484 907,261,796 See accompanying notes to consolidated financial statements. 3 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Earnings Three months ended March 31, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Interest income: Interest and fees on loans $ 13,044,464 13,600,189 Interest on federal funds sold 18,179 125,495 Interest on investment securities: U.S. Government agencies 1,134,089 1,130,079 States and political subdivisions 226,544 219,494 Other 129,423 124,969 Total interest income 14,552,699 15,200,226 Interest expense: NOW, MMDA & savings deposits 924,392 912,443 Time deposits 4,274,471 4,286,403 FHLB borrowings 946,661 923,490 Junior subordinated debentures 326,747 360,199 Other 207,632 124,278 Total interest expense 6,679,903 6,606,813 Net interest income 7,872,796 8,593,413 Provision for loans losses 391,000 323,000 Net interest income after provision for loan losses 7,481,796 8,270,413 Non-interest income: Service charges 1,146,843 912,568 Other service charges and fees 628,778 487,547 Mortgage banking income 179,057 111,841 Insurance and brokerage commissions 106,741 100,657 Miscellaneous 545,101 509,271 Total non-interest income 2,606,520 2,121,884 Non-interest expense: Salaries and employee benefits 3,714,535 3,373,166 Occupancy 1,242,474 1,104,239 Other 1,973,356 1,543,641 Total non-interest expense 6,930,365 6,021,046 Earnings before income taxes 3,157,951 4,371,251 Income taxes 1,103,500 1,584,126 Net earnings $ 2,054,451 2,787,125 Basic earnings per share $ 0.37 0.49 Diluted earnings per share $ 0.36 0.48 Cash dividends declared per share $ 0.12 0.08 See accompanying notes to consolidated financial statements. 4 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income Three months ended March 31, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Net earnings $ 2,054,451 2,787,125 Other comprehensive income (loss): Unrealized holding gains (losses) on securities available for sale 1,811,688 (108,395 ) Unrealized holding gains on derivative financial instruments qualifying as cash flow hedges 2,347,160 123,011 Total other comprehensive income, before income taxes 4,158,848 14,616 Income tax expense (benefit) related to other comprehensive income: Unrealized holding gains (losses) on securities available for sale 705,653 (42,220 ) Unrealized holding gains on derivative financial instruments qualifying as cash flow hedges 888,599 8,569 Total income tax expense (benefit) related to other comprehensive income 1,594,252 (33,651 ) Total other comprehensive income, net of tax 2,564,596 48,267 Total comprehensive income $ 4,619,047 2,835,392 See accompanying notes to consolidated financial statements. 5 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Three months ended March 31, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Cash flows from operating activities: Net earnings $ 2,054,451 2,787,125 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, amortization and accretion 418,186 367,159 Provision for loan losses 391,000 323,000 Loss on sale of premises and equipment 471 - Amortization of deferred gain on sale of premises - (5,224 ) Loss (gain) on sale of repossessed assets (19,523 ) 62,178 Stock compensation expense 4,576 1,209 Split-dollar life insurance expense 16,849 - Change in: Cash surrender value of life insurance (60,775 ) (56,800 ) Other assets (935,520 ) (14,228 ) Other liabilities 591,222 822,647 Net cash provided by operating activities 2,460,937 4,287,066 Cash flows from investing activities: Purchases of investment securities available for sale (722,029 ) (2,655,477 ) Proceeds from calls and maturities of investment securities available for sale 3,375,897 1,410,681 Purchases of other investments (1,287,900 ) (864,400 ) Proceeds from sale of other investments 1,467,000 1,404,000 Net change in loans (5,241,420 ) 6,259,122 Purchases of premises and equipment (712,301 ) (1,444,596 ) Proceeds from sale of premises and equipment 1,545 - Proceeds from sale of repossessed assets 307,134 266,703 Net cash used by investing activities (2,812,074 ) 4,376,033 Cash flows from financing activities: Net change in deposits 11,187,190 25,359,165 Net change in demand notes payable to U.S. Treasury (1,057,543 ) (746,585 ) Net change in securities sold under agreement to repurchase (3,007,981 ) 2,819,686 Proceeds from FHLB borrowings 33,400,000 34,400,000 Repayments of FHLB borrowings (40,900,000 ) (46,700,000 ) Proceeds from exercise of stock options 37,236 70,455 Common stock repurchased (350,000 ) - Cash dividends paid (671,908 ) (460,101 ) Net cash provided by financing activities (1,363,006 ) 14,742,620 Net change in cash and cash equivalent (1,714,143 ) 23,405,719 Cash and cash equivalents at beginning of period 29,799,627 21,500,318 Cash and cash equivalents at end of period $ 28,085,484 44,906,037 6 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows, continued Three months ended March 31, 2008 and 2007 2008 2007 (Unaudited) (Unaudited) Supplemental disclosures of cash flow information: Cash paid during the year for: Interest $ 6,782,594 6,424,846 Income taxes $ 85,000 - Noncash investing and financing activities: Change in unrealized gain on investment securities available for sale, net of tax $ 1,106,035 66,175 Change in unrealized gain (loss) on derivative financial instruments, net of tax $ 1,458,561 (114,442 ) Transfer of loans to other real estate and repossessions $ 169,315 123,702 Reclassification of an investment from other assets to securities available for sale $ - 499,995 EITF 06-4 retained earnings reduction $ 466,917 - See accompanying notes to consolidated financial statements. 7 PEOPLES BANCORP OF NORTH CAROLINA, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (Unaudited) (1) Summary of Significant Accounting Policies The consolidated financial statements include the financial statements of Peoples Bancorp of North Carolina, Inc. and its wholly owned subsidiary, Peoples Bank (the “Bank”), along with the Bank’s wholly owned subsidiaries, Peoples Investment Services, Inc. and Real Estate Advisory Services, Inc. (collectively called the “Company”).All significant intercompany balances and transactions have been eliminated in consolidation. The consolidated financial statements in this report are unaudited.In the opinion of management, all adjustments (none of which were other than normal accruals) necessary for a fair presentation of the financial position and results of operations for the periods presented have been included.Management of the Company has made a number of estimates and assumptions relating to reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these consolidated financial statements in conformity with generally accepted accounting principles.Actual results could differ from those estimates. The Company’s accounting policies are fundamental to understanding management’s discussion and analysis of results of operations and financial condition.Many of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in
